DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
The specification describes “upper seating assembly 156” There is no reference character 156 in the figures.
Reference character 152 is described in the specification as “casing” but in the figures the lead line uses an arrow that points to a white area outside the depicted structure. 
Upper and lower hold downs are described in the specification as 170 and 182, however, in the figures 170 & 182 point to areas devoid of structure. 
Reference characters "156" and "158" have both been used to designate upper seating assembly;
Reference character “158” has been used to designate both upper seating assembly and lower seating assembly. 
The drawings are objected to because: The drawings contain improper shading; the drawings contain improper cross hatching; and the drawings are missing appropriate cross hatching / shading. Specific cross hatching depicts specific materials. See MPEP 608.02 and 37 CFR 1.84. 
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 


Based on the background section of the specification as filed (published) [0003-0006] and the summary of the invention [0008-0009], Applicant’s invention is related to an improved seating nipple, associated hold-down, and operation of the same. However, the figures provide no structural detail of the corresponding components, depicting the inventive portions without cross hatching or including components without reference characters or a description in the specification. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upper seating assembly must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The disclosure is objected to because of the following informalities:  
Reference characters "156" and "158" have both been used to designate upper seating assembly.
Reference character “166” has been used to designate both lower nipple and traveling valve. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
The specification as filed is replete with errors and it is unclear how Applicant’s invention operates. Some, but not all, examples are:
Multiple incorrect reference characters or reference characters that do not appear in the Figures. 
The specification describes element 180 as “upper seating nipple” but Fig. 2 shows element 180 as a section of production tubing 150 without cross hatching. It is unclear how upper seating nipple is attached or interacts with production tubing 150. 
The specification (published) [0018] states, “The upper seating nipple 180 is not configured for a mechanical latching engagement with a corresponding hold-down.” It is unclear how upper hold down 182 interacts with upper seating nipple, it is unclear what prevents the hold-down from shifting during use. It is unclear what structure and/or function the upper hold down has or how it interacts with other components of the pump. 
Based on the background section of the specification as filed (published) [0003-0006] and the summary of the invention [0008-0009], Applicant’s invention is related to an improved seating nipple, hold-down configuration, and operation of the same. However, the figures provide no structural detail of the corresponding components, depicting the inventive portions without cross hatching or including components without reference characters or a description in the specification. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "close proximity" in claims 7 & 20 is a relative term which renders the claim indefinite.  The term "close proximity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how to determine the scope of claim 7 as it is unclear what the maximum distance would be considered “close proximity”.
The Office considers claims 1-20 indefinite based on the errors in the drawings and text of specification as filed described above. The Office is unable to determine the scope of the claims based on the previously described errors in the specification as filed.
 Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-11, 13 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krawiec (US 20120292045).

Regarding claims 8, Krawiec teaches:
A method for servicing a reciprocating downhole pump, the method comprising the steps of: 
installing upper and lower seating nipples (Krawiec 20b/20a) at fixed locations within a tubing string (Krawiec 30); 
deploying a reciprocating pump (Krawiec [0066-0067]) inside the tubing string, wherein the reciprocating pump comprises a pump barrel (Krawiec 6), an upper hold-down (Krawiec 16) and a lower hold-down (Krawiec comprising 50, 42); 
securing (Krawiec [0082]) the reciprocating pump at a position within the tubing string by mechanically securing the lower hold-down within the lower seating nipple; and 
sealing (Krawiec near 100 Fig. 2A) an annular space surrounding the reciprocating pump with a sealing engagement between the upper hold-down and the upper seating nipple. 

Regarding claims 9, Krawiec teaches:
The method of claim 8, further comprising the step of operating (Krawiec [0064-0065]) the reciprocating pump. 

Regarding claims 10, Krawiec teaches:
The method of claim 9, further comprising the step of retrieving (Krawiec [0064-0065, 0084, 0092, 0094]) the reciprocating pump through the production tubing. 

Regarding claims 11, Krawiec teaches:
The method of claim 10, wherein the step of retrieving the reciprocating pump further comprises forcibly freeing (Krawiec [0094-095]) the lower hold-down from the lower seating nipple. 

Regarding claims 13, Krawiec teaches:
The method of claim 8, wherein the step of sealing an annular space surrounding the reciprocating pump further comprises compressing (Krawiec [0065, 0080]) one or more seals within the upper hold-down against the upper seating nipple. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 1-7, 15-20 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Krawiec (US 20120292045) in view of Brown (US 20050226752).

Regarding claims 1-3, Krawiec teaches:
A downhole reciprocating pump configured for deployment within a tubing string (Krawiec 30), the reciprocating pump comprising: 
a pump barrel (Krawiec 6); 
a reciprocating rod pump (Krawiec [0066-0067]); 
a lower seating nipple (Krawiec 20b) connected within a lower portion of the tubing string; 
a lower hold-down (Krawiec comprising 50, 42) connected to the pump barrel, wherein the lower hold-down is configured for a mechanical latching (Krawiec [0086-0087]) engagement with the lower seating nipple; 
an upper seating nipple (Krawiec 20a) connected (Morris via 18) within the tubing string above the lower seating nipple, 
an upper hold-down (Krawiec comprising 16), wherein the upper hold-down includes one or more sealing surfaces (Krawiec 18, [0091]) that contact an interior surface of the upper seating nipple but does not teach the structural details of the reciprocating rod pump or expressly state a plunger inside the pump barrel; the upper 
A different embodiment of Krawiec teaches a hold-down (Krawiec 40) comprising one or more seals (Krawiec 42) to engage seating nipple (Krawiec 22a).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the upper and lower hold-downs to use similar sealing arrangements in order to reduce the number of parts needed during maintenance and replacement operations. 
Krawiec does not teach the structural details of the reciprocating rod pump or expressly state a plunger inside the pump barrel; and wherein the upper seating nipple is longer than the lower seating nipple. 
Brown teaches a downhole pump comprising a plunger (Brown comprising 75A) inside a pump barrel (Brown 41A); 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Krawiec to have used the known a downhole pump comprising a plunger inside a pump barrel of Brown as the reciprocating rod pump in Krawiec as Krawiec teaches a generic reciprocating rod pump and using the known reciprocating rod pump of Brown yields the predictable result of allowing the operator to produce downhole fluids in a known and reliable way.
The combination does not discuss the dimensions of the components or expressly state: wherein the upper seating nipple is 2-4 times longer than the lower seating nipple. However, it would have been considered obvious to one of ordinary skill 
Additionally, absent a teaching as to the criticality of the specified size ratio, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular size ratio between the upper and lower seating nipples. See MPEP 2144.04 IV.

Regarding claim 4, the combination of Krawiec and Brown teaches:
The downhole reciprocating pump of claim 1, but does not expressly state wherein the upper hold-down comprises a plurality of cup seals. 
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date or at the time the invention was made, to have used cup seals, since the Examiner notes the equivalence of cup seals and ring seals for their use in the downhole sealing art and the selection of any of these known equivalents to isolate sections of downhole components would be within the level of ordinary skill in the art as taught by Brown [0047-0048]. Using cup seals would have achieved the predictable result of allowing the operator to seal the downhole pump in an old and well known way.

Regarding claim 5, the combination of Krawiec and Brown teaches:
(Krawiec [Fig. 2B, [0096-0097]) pass through the interior of the upper seating nipple. 

Regarding claim 6, the combination of Krawiec and Brown teaches:
The downhole reciprocating pump of claim 1, further comprising one or more pressure communication ports (Brown 87) extending though the pump barrel. 

Regarding claim 7, the combination of Krawiec and Brown teaches:
The downhole reciprocating pump of claim 6, wherein the one or more pressure communication ports are positioned (Brown 87) in the pump barrel in close proximity to the upper hold-down. 

Regarding claims 15, Krawiec teaches:
A downhole reciprocating pump configured for deployment within a tubing string (Krawiec 30), the reciprocating pump comprising: 
a pump barrel (Krawiec 6) having a wall (Krawiec OD 6), an upper end (Krawiec 6 near 16), and a lower end (Krawiec 6 near 8); 
a reciprocating rod pump (Krawiec [0066-0067]) inside the pump barrel; 
a lower seating nipple (Krawiec 20b) connected within a lower portion of the tubing string; 
(Krawiec comprising 50, 42) connected to the lower end of the pump barrel, wherein the lower hold-down is configured for a mechanical latching (Krawiec [0086-0087]) engagement with the lower seating nipple; 
an upper seating nipple (Krawiec 20a) connected (Morris via 18) within the tubing string above the lower seating nipple, 
an upper hold-down (Krawiec comprising 16), wherein the upper hold-down comprises: 
a body (Krawiec near 18) connected to the upper end of the pump barrel; and wherein the upper hold-down includes one or more sealing surfaces (Krawiec 18, [0091]) that contact an interior surface of the upper seating nipple; but does not teach the structural details of the reciprocating rod pump or expressly state a plunger inside the pump barrel; one or more seals that contact an interior surface of the upper seating nipple; and one or more pressure communication ports, wherein the one or more pressure communication ports extend through the wall of the pump barrel. 
A different embodiment of Krawiec teaches a hold-down (Krawiec 40) comprising one or more seals (Krawiec 42) to engage seating nipple (Krawiec 22a).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the upper and lower hold-downs to use similar sealing arrangements in order to reduce the number of parts needed during maintenance and replacement operations. 
Krawiec does not teach the structural details of the reciprocating rod pump or expressly state a plunger inside the pump barrel and one or more pressure 
Brown teaches a downhole pump comprising a plunger (Brown comprising 75A) inside a pump barrel (Brown 41A) and wherein the one or more pressure communication ports (Brown 87) extend through the wall of the pump barrel; 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Krawiec to have used the known a downhole pump comprising a plunger inside a pump barrel of Brown as the reciprocating rod pump in Krawiec as Krawiec teaches a generic reciprocating rod pump and using the known reciprocating rod pump of Brown yields the predictable result of allowing the operator to produce downhole fluids in a known and reliable way.

Regarding claim 16-18, the combination of Krawiec and Brown teaches:
The downhole reciprocating pump of claim 15, wherein the upper seating nipple is longer than the lower seating nipple. 
The combination does not discuss the dimensions of the components or expressly state: wherein the upper seating nipple is 2-4 times longer than the lower seating nipple. However, it would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the upper seating nipple to be longer than the lower seating nipple. This would have achieved the predictable result of allowing the operator to position, land, and seal the downhole components in an old and well known way.  


Regarding claim 19, the combination of Krawiec and Brown teaches:
The downhole reciprocating pump of claim 15, but does not expressly state wherein the upper hold-down comprises a plurality of cup seals. 
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date or at the time the invention was made, to have used cup seals, since the Examiner notes the equivalence of cup seals and ring seals for their use in the downhole sealing art and the selection of any of these known equivalents to isolate sections of downhole components would be within the level of ordinary skill in the art as taught by Brown [0047-0048]. Using cup seals would have achieved the predictable result of allowing the operator to seal the downhole pump in an old and well known way.

Regarding claim 20, the combination of Krawiec and Brown teaches:
The downhole reciprocating pump of claim 15, wherein the one or more pressure communication ports are positioned in the pump barrel in close proximity (Brown 87) to the upper hold-down.

Allowable Subject Matter
Claim 12, 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leniek (US 20030037929) teaches a sucker rod pump with a centralizer acts as hold down for check valve / seal.
Williams (US 20110097217) teaches a sucker rod pump with a landing nipple beneath or coupled to the barrel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808.  The examiner can normally be reached on M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Carroll/           Primary Examiner, Art Unit 3674